                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            No. 1:19-CV-272-LCB-LPA


MAXWELL KADEL, JASON FLECK,
CONNOR THONEN-FLECK, by his next
friends and parents, JASON FLECK AND
ALEXIS THONEN, JULIA MCKEOWN,
MICHAEL D. BUNTING, JR., C.B., by
his next friends and parents, MICHAEL
D. BUNTING, JR. and SHELLEY K.
BUNTING, and SAM SILVAINE,

       Plaintiffs,                               PROPOSED ORDER ON
                                               UNIVERSITY DEFENDANTS’
       v.                                     CONSENT MOTION FOR THIRD
                                             EXTENSION OF TIME TO ANSWER
DALE FOLWELL, in his official capacity          PLAINTIFFS’ COMPLAINT
as State Treasurer of North Carolina, DEE
JONES, in her official capacity as
Executive Administrator of the North
Carolina State Health Plan for Teachers
and State Employees, UNIVERSITY OF
NORTH CAROLINA AT CHAPEL
HILL, NORTH CAROLINA STATE
UNIVERSITY, UNIVERSITY OF
NORTH CAROLINA AT
GREENSBORO, and NORTH
CAROLINA STATE HEALTH PLAN
FOR TEACHERS AND STATE
EMPLOYEES,

       Defendants.

      This matter having come before the Court on the motion by Defendants The

University of North Carolina at Chapel Hill, North Carolina State University, and The

University of North Carolina at Greensboro pursuant to Fed. R. Civ. P. 6(b) and LR 6.1 for

a third extension of time in which to serve their Answer to Plaintiffs’ Complaint for




     Case 1:19-cv-00272-LCB-LPA Document 58-1 Filed 05/20/20 Page 1 of 2
Declaratory, Injunctive, and Other Relief; and good cause having been show, it is hereby

ORDERED that Defendants The University of North Carolina at Chapel Hill, North

Carolina State University, and The University of North Carolina at Greensboro shall have

up to and including June 9, 2020, to serve Plaintiffs with their Answer.

       This _____ day of _________, 2020.


                                          ______________________________
                                          U.S. District Judge/Magistrate/Clerk




                                             2


     Case 1:19-cv-00272-LCB-LPA Document 58-1 Filed 05/20/20 Page 2 of 2
